Per Curiam:
This is not the ease of the removal of a guardian after he has given a bond and entered upon the discharge of his duties. It is merely the revocation of an order for the appointment of the appellant, two days after it was made and before he had qualified himself to act as guardian. The order for his appointment was improvidently made. It was without any notice to the father of the minors. At the same term, on satisfactory evidence that the court had acted mistakenly, the court corrected the error which it had committed. The appellant does not occupy such position as to give him any right to complain of the revocation of the order.
Decree affirmed and appeal dismissed, at the costs of the appellant.